DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination on the merits.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Diewald (CN 105452898) in view of Breed (US 2006/0208169) and further in view of Ju Yeung (KR 20120089020 A)
a.	a vehicle passenger detection device, comprising: a processor configured to determine a location of a passenger per at least one or more seats based on strength of radar signals reflected from the at least one or more seats including media with different reflection characteristics; and information associated with strength of radar signals according to the reflection characteristics of the media read on Page 3, Para. 11 – Page 4, Para 2 (there is provided a radar sensor system for sensing the occupancy state in a motor vehicle, the system comprising: an antenna system; The antenna system for using continuous wave (CW signal) to irradiate at least one of the vehicle in the passenger position, the CW signal is frequency modulated in time, at least one sensor, the at least one sensor for receiving reflected due to the CW signal of at least one sensor signal (y (t, f1. .. y [t, fn)), said at least one sensor defines a plurality of receive channels (1. ... i), each channel of the plurality of receive channels with different frequency (f1. ...), a processing circuit, the processing circuit coupled to the at least one sensor, the processing circuit can be operated to be used for: for each reception channel, to the corresponding sensor signal [y (t, f1. .. y [t, fn)) applying DC offset removed to generate a modified signal (y ' (t, f1). ... y ' (t, fn), and based on the modified signal (y ' (t, f1). ... y ' (t, fn)) to generate one or more occupancy state signal, the state signal indicator and the at least one passenger position-related attributes.  The one or more occupancy state signal may include an occupant detection signal, said occupant detection signal indicating whether the present occupant position, occupant classification signal. the occupant classification signal indicates the classification of the occupant present in the position, and/or occupant vital sign signal, the rider vital sign signal indicating the position or by the occupant in position exhibits a degree of vital signs).  Diewald does not explicitly disclose a storage storing information associated with strength of a radar signal for each distance.
However, Breed teaches in  imagers for monitoring the interior of a vehicle to obtain three-dimensional information relating to the contents or occupying objects of the vehicle teaches:
b.	a storage storing information associated with strength of a radar signal for each distance read on ¶ 0956 and ¶ 1637, (the pattern recognition system determines which of a library of images most closely matches the seated state of a particular vehicle seat and thereby the location of certain parts of an occupant can be accurately estimated from stored data relating to the matched images, thus removing the requirement for the pattern recognition system to locate the head of an occupant.  A log compression amplifier is a general term used here to indicate an amplifier that amplifies the small return signals more than the large signals. Thus, there is a selective amplification of signals. This is coupled with changes to the circuit to increase the signal strength level of the return signal. The increase in signal strength can be accomplished in several ways, for example, by an increase in the transducer drive voltage, which results in a higher sound pressure level, or by generally increasing the gain of the amplifier of the return signal. A circuit diagram showing a method of approximately compensating for the drop-off in signal strength due to the distance between the target and the transducer is shown in FIG. 174).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the vehicular restraint system control system and method using multiple optical imagers of Breed into Diewald in order to provide a pattern recognition system determines which of a library of images most closely matches the seated state of a particular vehicle seat and thereby the location of certain parts of an occupant can be accurately estimated from stored data relating to the matched images, thus removing the requirement for the pattern recognition system to locate the head of an occupant, for example. Diewald in view of Breed does not explicitly recite identify a first seat and a second seat using different reflection characteristics of the first seat and the second seat, even if a distance between a radar and the first seat, and a distance between the radar and the second seat are the same.
  However, Ju Yeung cures this deficiency by teaching that it may be beneficial identify a first item and a second item using different reflection characteristics of the first seat and the second seat, even if a distance between a radar and the first seat, and a distance between the radar and the second seat are the same read on Claim 1, (a method for detecting angles of multiple moving targets according to a received signal of a receiving antenna in a vehicle pulse radar, at least two receiving antennas receive a signal returned from the plurality of targets; analyze the received signal of the receiving antenna to calculate a target distance and speed, separating targets that are the same distance from the plurality of targets and have different velocities based on the calculated distance and velocities; and extracting the angle of each target according to the phase difference between the targets received by the two receiving antennas by using the phase information of the separated targets). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the angle detection apparatus of a multi-moving target in automotive pulse radar and a method thereof of Ju Yeung into Diewald in view of Breed in order to provide a accurate information about azimuth as well as distance and speed extraction for multiple moving targets, and basically, distance and speed for multiple moving targets driving close to the host vehicle.
As to claim 2, Breed further teaches:
a.	 wherein the processor is configured to: determine the location of the passenger based on respective distance values from a location where the radar signal is transmitted to the at least one or more seats and the strength of the reflected radar signals, when the radar signal is received read on ¶ 0170, (Both laser and non-laser optical systems in general are good at determining the location of objects within the two-dimensional plane of the image and a pulsed laser radar system in the scanning mode can determine the distance of each part of the image from the receiver by measuring the time of flight such as through range gating techniques).
As to claim 3, Breed further teaches:
a.	 wherein the processor is configured to: compare a value obtained by adding the strength of the radar signals reflected from the at least one or more seats to strength of signals reflected from passengers who sit on the at least one or more seats with a previously stored reference value; and determine whether there are the passengers read on ¶ 0172, ( using low cost components, will permit accurate identification and distance measurements not possible by either system acting alone. If a phased array system is added to the acoustic part of the system, the optical part can determine the location of the driver's ears, for example, and the phased array can direct a narrow beam to the location and determine the distance to the occupant's ears).
As to claim 4, Breed further teaches:
a.	 at least one or more seats configured to include media having different reflection characteristics; and a vehicle passenger detection device configured to determine a location of a passenger for each seat based on strength of radar signals reflected from the at least one or more seats read on ¶ 2259, (a scanning radar beam can be used in this implementation and the reflected signal is received by a phase array antenna to generate an image of the occupant for input into the appropriate pattern detection circuitry. Naturally, the image is not very clear due to the longer wave lengths used and the difficulty in getting a small enough radar beam. The word circuitry as used herein includes, in addition to normal electronic circuits, a microprocessor and appropriate software).
As to claim 5, Breed further teaches:
a.	 a radar device configured to receive a signal reflected after transmitting a radar signal to the at least one or more seats read on ¶ 2262, (it would be possible to determine the contour of an object in the rear seat and thus using pattern recognition techniques, the classification or identification of the object. Motion of objects in the rear seat can also be determined using radar sensors. For example, if the radar sensors are directed toward a particular area and/or are provided with the ability to detect motion in a predetermined frequency range, they can be used to determine the presence of children or pets left in the vehicle, i.e., by detecting heartbeats or other body motions such as movement of the chest cavity).
As to claim 6, Breed further teaches:
a.	 wherein the radar device comprises: a single transmitter configured to transmit the radar signal; and a single receiver configured to receive a radar signal reflected after being transmitted by the single transmitter read on ¶ 3099, (Thus, any system, such as a capacitive system, which uses a varying electromagnetic field, or equivalently electromagnetic waves, is meant to be included by the term illumination as used herein. By reflected radiation, it is meant the radiation that is sensed by the device that comes from the volume occupied by the head, or other part, of an occupant and indicates the presence of that part of the occupant).
As to claim 7, Breed further teaches:
a.	 wherein the single transmitter and the single receiver are integrated with each other read on ¶ 0981, (the analysis with respect to shape includes analysis with respect to changes in shape and the analysis with respect to position includes analysis with respect to changes in position. The means for obtaining information or data may comprise one or more receiver arrays (CCD's or CMOS arrays) which convert light, including infrared and ultraviolet radiation, into electrical signals such that the information or data about the occupying item is in the form of one or more electrical signals representative of an image of the occupying item. If two receiver arrays are used, they could be mounted one on each side of a steering wheel of the vehicle or the module in the case of a passenger airbag system. In the alternative, the means for obtaining information or data may comprise a single axis phase array antenna such that the information or data about the occupying item is in the form of an electrical signal representative of an image of the occupying item. A scanning radar beam and/or an array of light beams would also be preferably provided).
As to claim 8, Breed further teaches:
a.	 wherein the media having the different reflection characteristics have the different reflection characteristics depending on their areas or types.
As to claim 9, Breed further teaches:
a.	 wherein the at least one or more seats comprise: a first seat configured to include a first medium having a first reflection characteristic; and a second seat configured to include a second medium having a second reflection characteristic different from the first reflection characteristic read on ¶ 1756, (one on each side of the transmitter. In this case, the windshield is used to reflect the illumination light, and also the light reflected back by the driver, in a manner similar to the "heads-up" display which is now being offered on several automobile models. The "heads-up" display, of course, is currently used only to display information to the driver and is not used to reflect light from the driver to a receiver. In this case, the distance to the driver is determined stereoscopically through the use of the two receivers. In its most elementary sense, this system can be used to measure the distance between the driver and the airbag module. In more sophisticated applications, the position of the driver, and particularly of the driver's head, can be monitored over time and any behavior, such as a drooping head, indicative of the driver falling asleep or of being incapacitated by drugs, alcohol or illness can be detected and appropriate action taken. Other forms of radiation including visual light, radar, terahertz and microwaves as well as high frequency ultrasound could also be used by those skilled in the art).
As to claim 10, Breed further teaches:
a.	 wherein the at least one or more seats comprise: a first seat configured to have a first area, the first seat being comprised of a medium having a first reflection characteristic; and a second seat configured to have a second area different from the first area, the second seat being comprised of the medium having the first reflection characteristic read on ¶ 3114, (whether the object is alongside the vehicle, in a blind spot of the driver, in front of the vehicle or behind the vehicle, the position of the object being detected being dependent on the position and orientation of the receiver(s). To complete the process, distance information is also required as well as velocity information, which can in general be obtained by differentiating the position data or by Doppler analysis. This can be accomplished by any one of the several methods discussed above, such as with a pulsed laser radar system, stereo cameras, focusing system, structured light as well as with a radar system).
As to claim 11, Breed further teaches:
a.	 wherein the first seat and the second seat have different distances from the radar device, respectively read on ¶ 3114, (whether the object is alongside the vehicle, in a blind spot of the driver, in front of the vehicle or behind the vehicle, the position of the object being detected being dependent on the position and orientation of the receiver(s). To complete the process, distance information is also require as well as velocity information, which can in general be obtained by differentiating the position data or by Doppler analysis. This can be accomplished by any one of the several methods discussed above, such as with a pulsed laser radar system, stereo cameras, focusing system, structured light as well as with a radar system).
As to claim 12, Breed further teaches:
a.	 wherein the first medium having the first reflection characteristic has a radar cross section (RCS) value greater than or equal to a first reference value, and wherein the second medium having the second reflection characteristic has an RCS value less than the first reference value read on ¶ 0170, (Both laser and non-laser optical systems in general are good at determining the location of objects within the two-dimensional plane of the image and a pulsed laser radar system in the scanning mode can determine the distance of each part of the image from the receiver by measuring the time of flight such as through range gating techniques. Distance can also be determined by using modulated electromagnetic radiation and measuring the phase difference between the transmitted and received waves. It is also possible to determine distance with a non-laser system by focusing, or stereographically if two spaced-apart receivers are used and, in some cases, the mere location in the field of view can be used to estimate the position relative to the airbag, for example).
As to claim 13, Breed further teaches:
a.	 wherein the medium having the second reflection characteristic comprises: at least one or more of a metal material or an electromagnetic absorber. 
As to claim 14, Breed further teaches:
a.	 wherein the at least one or more seats comprise: the metal material or the electromagnetic absorber which is formed as a thin film type or a mesh type read on ¶ 2265, (Millimeter wave radar, particularly in the passive mode, can also be used to locate life forms because they naturally emit waves at particular wave lengths such as 3 mm. A passive image of such a person will also show the presence of concealed weapons as they block this radiation. Similarly, active millimeter wave radar reflects off of metallic objects but is absorbed by the water in a life form. The absorption property can be used by placing a radar receiver or reflector behind the occupant and measuring the shadow caused by the absorption. The reflective property of weapons including plastics can be used as above to detect possible terrorist threats. Finally, the use of sub-millimeter waves again using a detector or reflector on the other side of the occupant can be used not only to determine the density of the occupant but also some measure of its chemical composition as the chemical properties alter the pulse shape. Such waves are more readily absorbed by water than by plastic).
As to claim 15, Breed further teaches:
a.	 wherein the at least one or more seats comprise: media of the thin film type or the mesh type installed on at least one or more of a lower end in a seat, a rear surface of a backrest cover of the seat, inside of a sponge of the seat, and a rear surface of the sponge of the seat read on ¶ 0248, (various methods have been proposed for measuring the weight of an occupying item of a vehicular seat. The methods include pads, sheets or films that have placed in the seat cushion which attempt to measure the pressure distribution of the occupying item).
As to claim 16, Breed further teaches:
a.	 wherein the media having the different reflection characteristics are included as structures of at least one or more of covers of the at least one or more seats, mounted objects in the seats, and thermal wires in the seats read on ¶ 2265, (millimeter wave radar, particularly in the passive mode, can also be used to locate life forms because they naturally emit waves at particular wave lengths such as 3 mm. A passive image of such a person will also show the presence of concealed weapons as they block this radiation. Similarly, active millimeter wave radar reflects off of metallic objects but is absorbed by the water in a life form. The absorption property can be used by placing a radar receiver or reflector behind the occupant and measuring the shadow caused by the absorption. The reflective property of weapons including plastics can be used as above to detect possible terrorist threats. Finally, the use of sub-millimeter waves again using a detector or reflector on the other side of the occupant can be used not only to determine the density of the occupant but also some measure of its chemical composition as the chemical properties alter the pulse shape. Such waves are more readily absorbed by water than by plastic).
As to claim 17, Breed further teaches:
a.	 an air conditioning device configured to provide air conditioning to the location of the passenger detected by the vehicle passenger detection device; and a multimedia device configured to provide a multimedia content screen to the location of the passenger detected by the vehicle passenger detection device read on ¶ 0484, (] Similarly to the entertainment system, the heating, ventilation and air conditioning system (HVAC) could be improved if the number, attributes and location of vehicle occupants were known. This can be used to provide a climate control system tailored to each occupant, for example, or the system can be turned off for certain seat locations if there are no occupants present at those locations).
As to claim 18, Breed further teaches:
a.	 a warning device configured to notify the passenger detected by the vehicle passenger detection device that a seat belt is not fastened read on ¶ 0644, (It is an object of at least one of the inventions disclosed herein to provide for the adaptation of a system comprising a variety of transducers such as seatbelt payout sensors, seatbelt buckle sensors, seat position sensors, seatback position sensors, and weight sensors and which is adapted so as to constitute a highly reliable occupant presence and position system when used in combination with electromagnetic, ultrasonic or other radiation or field sensors).
As to claim 19, the claim is interpreted and rejected as to claims 1 and 16.
As to claim 20, Breed further teaches:
a.	 wherein the determining of the location of the passenger for each vehicle seat comprises: comparing a value obtained by adding the strength of the radar signals reflected from the at least one or more seats to strength of signals reflected from passengers who sit on the at least one or more seats with a previously stored reference value; and determining whether there are the passengers read on ¶ 0172, ( using low cost components, will permit accurate identification and distance measurements not possible by either system acting alone. If a phased array system is added to the acoustic part of the system, the optical part can determine the location of the driver's ears, for example, and the phased array can direct a narrow beam to the location and determine the distance to the occupant's ears).

Response to Arguments
5. 	Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection that was necessitated by Applicant's amendment.  

Citation of pertinent Prior Arts
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
	
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 8:30 – 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689